WALLACE, JUDGE:
The claimant, Harold F. May, filed this claim in the amount of $184.89 against the respondent for damages to his 1977 Monte *160Carlo automobile. On or about August 25, 1977, he was driving his automobile on W.Ya. Route 6/6 near St. Albans, West Virginia. It was late afternoon. It was raining heavily. The claimant testified that there was a work crew spreading material on the surface of the highway. He stated that he did not know if the personnel and equipment were those of the respondent or a private contractor. The traffic was not stopped. He did not see a flagman. Several days later he had his automobile washed, and discovered foreign material on the rocker panel moulding and on the undersides of the bumpers. Various efforts to remove the substance failed. He was advised that the damaged areas would have to be refinished.
Doyle Thomas, the respondent’s foreman for the area in question, testified that surface material could not be applied to a highway during a rain or when the road was wet. He identified his daily time sheets for August 22, 23, 24, 25, and 26, 1977. These sheets, which were introduced as Respondent’s Exhibit No. 1, reflect the type of work performed, equipment used, and the location of the work for each day. The sheets revealed that no work was performed by the respondent on W.Va. Route 6/6 on any of the days covered by the sheets introduced.
From the record, the Court is of the opinion that the claimant has not shown by a preponderance of the evidence that the damages sustained were the result of actionable negligence on the part of the respondent. Accordingly, the claim is disallowed.
Claim disallowed.